ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 Response to Amendment
The amendments made to claims 1, 17, 20, and 21 and the cancellation of claims 2, 3, 9, 10, and 19 in the response filed 8/9/21 is acknowledged.
Claims 1, 4-8, 11-18, 20, and 21 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 11/30/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A knee brace, comprising: 
a main body panel, the main body panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the main body panel; 
 of first and second longitudinal edges of the posterior panel, respectively, the posterior panel secured to the main body panel at the corresponding first and second affixation points of the main body panel and tensioned along a longitudinal length of the main body panel such that an upper edge of the posterior panel is aligned with an upper edge of the main body and a lower edge of the posterior panel is aligned with a lower edge of the main body panel, the main body panel and the posterior panel together forming an elongate, tubular body adapted to anatomically conform to a thigh, knee and calf, with the main body panel generally forming a curved or arcuate cross-section; and 
first and second hinges located on lateral and medial sides of the knee brace, respectively, the first and second hinges each having upper and lower struts extending from opposed sides of a hinge mechanism, the main body panel including first and second hinge pockets on each of the lateral and medial sides, each hinge mechanism being retained by the main body panel by the first and second hinge pockets, respectively
; 
wherein the first and second longitudinal edges of the main body panel and the posterior panel when tensioned from the shorter, untensioned configuration form first and second longitudinal seams that are posterior to the first and second hinge pockets;
wherein, unworn, the posterior panel forms a posterior contour having a curved configuration such that the first and second affixation points of the posterior panel and main body panel form a point of inflection for the posterior contour located about  a knee portion of the brace.
	Claim 4 (Currently Amended by Examiner): The knee brace of claim 1, wherein upper and lower portions of the posterior panel narrow from a center  of the posterior panel toward the upper and lower edges of the posterior panel, respectively.
	Claim 5 (Currently Amended by Examiner): The knee brace of claim 4, wherein the upper and lower portions of the posterior panel have first and second widths such that the first and second widths form  the upper and lower edges of the posterior panel and upper and lower clearances between opposed sides of the main body panel.
Claim 7 (Currently Amended by Examiner): The knee brace of claim [[3]]1, wherein the posterior panel comprises a center  arranged to correspond to a popliteal of the knee.
Claim 8 (Currently Amended by Examiner): The knee brace of claim [[3]]1, wherein the main body panel is untensioned relative to the posterior panel when the posterior panel is secured to the main body panel.
Claim 12 (Currently Amended by Examiner): The knee brace of claim 1, further comprising at least one strap removably mounted on an outer surface of one of the first and second hinge pockets and passes through a strap loop located on the one of the first and second hinge pockets, the at least one strap arranged for extending circumferentially about the knee brace and arranged for being reversed in circumferential orientation in either a laterally-to-medially or medially- to-laterally orientation.
Claim 13 (Currently Amended by Examiner): The knee brace of claim 1, further comprising at least one of anterior or posterior straps extending only about anterior or posterior sides of the knee brace, respectively, the at least one of anterior or posterior straps securing to first and second buckles located on the lateral and medial sides, respectively, of the knee brace.
Claim 16 (Currently Cancelled by Examiner)
Claim 17 (Currently Amended by Examiner): A knee brace, comprising: 
a main body panel, the main body panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the main body panel; 
a posterior panel having a first affixation point and a second affixation point arranged in a center portion  of first and second longitudinal edges of the posterior panel, respectively, the posterior panel secured to the main body panel at the corresponding first and second affixation points of the main body panel and along a longitudinal length of the main body panel, the main body panel and the posterior panel together forming an elongate, tubular body adapted to anatomically conform to a thigh, knee and calf, with the main body panel generally forming a curved or arcuate cross-section; and 
first and second hinges located on lateral and medial sides of the knee brace, respectively, the first and second hinges each having upper and lower struts extending from opposed sides of a hinge mechanism, the main body panel including first and second hinge pockets on each of the lateral and medial sides, each hinge mechanism being retained by the main body panel by the first and second hinge pockets, respectively 
;
wherein, unworn, the posterior panel forms a posterior contour having a curved configuration such that the first and second affixation points of the posterior panel and main body panel form a point of inflection for the posterior contour located about  a central knee portion of the brace; 

wherein the  first and second longitudinal edges of the main body panel respectively secure to the first and second longitudinal edges of the posterior panel when the posterior panel is tensioned by increasing in length  from the untensioned configuration; 
wherein the first and second longitudinal edges of the main body panel and the posterior panel when tensioned from the shorter, untensioned configuration form first and second longitudinal seams that are posterior to the first and second hinge pockets;
wherein upper and lower portions of the posterior panel narrow from a center  of the posterior panel toward the upper and lower edges of the posterior panel, respectively; 
wherein the upper and lower portions of the posterior panel have first and second widths such that the first and second widths form  the upper and lower edges of the posterior panel and clearances between opposed sides of the main body panel; 
wherein the upper and lower portions of the posterior panel space an entirety of the opposed sides of the main body panel from one another.
Claim 20 (Currently Amended by Examiner): A knee brace, comprising:
a main body panel, the main body panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the main body panel; 
a posterior panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the posterior panel, respectively, the posterior panel secured to the main body panel at the corresponding first and second affixation points of the main body panel and along a longitudinal length of the main body panel, the main body panel and the posterior panel together forming an elongate, tubular body adapted to anatomically conform to a thigh, knee and calf, with the main body panel generally forming a curved or arcuate cross-section; 
first and second hinges located on lateral and medial sides of the knee brace, respectively, the first and second hinges each having upper and lower struts extending from opposed sides of a hinge mechanism, the main body panel including first and second hinge pockets on each of the lateral and medial sides, each hinge mechanism being retained by the main body panel by the first and second hinge pockets; 
at least one strap removably mounted on an outer surface of one of the first and second hinge pockets and passes through a strap loop located on the one of the first and second hinge pockets, the at least one strap arranged for extending circumferentially about the knee brace and arranged for being reversed in circumferential orientation in either a laterally-to-medially or medially-to-laterally orientation; and 
the knee brace further comprising at least one of anterior or posterior straps extending only about an anterior or posterior side of the knee brace, respectively, the at least one of anterior or posterior straps securing to first and second buckles located on the lateral and medial sides, respectively, of the knee brace; 
wherein, unworn, the posterior panel forms a posterior contour having a curved configuration such that the first and second affixation points of the posterior panel and main body panel form a point of inflection for the posterior contour located about  a central knee portion of the brace; 
wherein the knee brace also defines an upper inclined edge sloping downwardly from an anterior aspect of the knee brace to a posterior aspect of the knee brace; 
wherein the posterior panel is sized shorter than the main body panel when in an untensioned configuration; and 
wherein the  first and second longitudinal edges of the main body panel respectively secure along the first and second longitudinal edges of the posterior panel  from the untensioned configuration;
wherein the first and second longitudinal edges of the main body panel and the posterior panel when tensioned from the shorter, untensioned configuration form first and second longitudinal seams that are posterior to the first and second hinge pockets.
Claim 21 (Currently Amended by Examiner): The knee brace of claim 20, wherein the  at least one of anterior or posterior straps comprises both an anterior strap and a posterior strap.

Reasons for Allowance
Claims 1, 4-8, 11-15, 17, 18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a knee brace, comprising: a main body panel, the main body panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the main body panel; a posterior panel sized shorter than the main body panel when in an untensioned configuration, the posterior panel having a first affixation point and a second affixation point each arranged in a center portion of first and second longitudinal edges of the posterior panel, respectively, the posterior panel secured to the main body panel at the corresponding first and second affixation points of the main body panel and tensioned along a longitudinal length of the main body panel such that an upper edge of the posterior panel is aligned with an upper edge of the main body and a lower edge of the posterior panel is aligned with a lower edge of the main body panel; and first and second hinges located on lateral and medial sides of the knee brace, respectively, the first and 

Regarding independent claim 20, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a knee brace, comprising: a main body panel, the main body panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the main body panel; a posterior panel having a first and a second affixation point arranged in a center portion of first and second longitudinal edges of the posterior panel, respectively, the posterior panel secured to the main body panel at the corresponding first and second affixation points of the main body panel and along a longitudinal length of the main body panel; first and second hinges located on lateral and medial sides of the knee brace, respectively, the first and second hinges each having upper and lower struts extending from opposed sides of a hinge mechanism, the main body panel including first and second hinge pockets on each of the lateral and medial sides, each hinge mechanism being retained by the main body panel by the first and second hinge pockets; wherein the posterior panel is sized shorter than the main body panel when in an untensioned configuration; and wherein the first and second longitudinal edges of the main body panel respectively secure along the first and second longitudinal edges of the posterior panel when the posterior panel is tensioned by increasing in length from the untensioned configuration; wherein the first and second longitudinal edges of the main body panel and the posterior panel when tensioned from the shorter, untensioned configuration form first and second longitudinal seams that are posterior to the first and second hinge pockets, in combination with all other features recited in the claim. Mason et al. US 4,697,583 and Magnusson US 2008/0139982 A1 are the closest prior art references to date but fail to disclose or teach “wherein the first and second longitudinal edges of the main body panel and the posterior panel when tensioned from the shorter, untensioned configuration form first and second longitudinal seams that are posterior to the first and second hinge pockets” for the same reasons as presented above for claim 1 (please see . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786